891 F.2d 299
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Karen L. TAYLOR, Petitioner,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Respondent.
No. 89-3254.
United States Court of Appeals, Federal Circuit.
Nov. 15, 1989.Rehearing Denied Dec. 8, 1989.

Before PAULINE NEWMAN and MAYER, Circuit Judges, and EDWARD DUMBAULD, Senior District Judge.*
PER CURIAM.

DECISION

1
Appellant Karen L. Taylor appeals from the decision of the Merit Systems Protection Board ("the Board") No. SF07528710882 affirming the appellant's removal from the Social Security Administration.   We affirm.

OPINION

2
This court's scope of review of Board decisions is limited by statute.   See 5 U.S.C. § 7703(c) (1982).  "On the merits of the appeal, we consider whether there was substantial evidence to support the Board's findings, or whether the Board's decision was otherwise contrary to law."   Kumferman v. Dep't of the Navy, 785 F.2d 286, 289 (Fed.Cir.1986).


3
The Board's decision was grounded on its finding that appellant was reassigned to the Pomona Branch Office for legitimate management reasons.   This finding is sufficiently supported by the factors offered by the agency as considerations used in determining who would be transferred to the Pomona Branch Office.   We do not refind the facts, but discern substantial evidence in support of the Board's findings.   Any possible error in considering appellant for reassignment was outweighed by the agency's showing that the efficiency of the service was served by her reassignment to the Pomona Branch Office.



*
 The Honorable Edward Dumbauld, Senior District Judge, United States District Court for the Western District of Pennsylvania, sitting by designation pursuant to 28 U.S.C. § 293(a)